In a proceeding, inter alia, to invalidate a petition designating appellants as candidates in the Republican Primary Election to be held on March 25, 1980 for delegates and alternate delegates to the 1980 Republican National Convention from the Sixteenth Congressional District, the appeal is from a judgment of the Supreme Court, Kings County, dated March 5, 1980 which granted the application. Judgment affirmed, without costs or disbursements. The evidence of fraud in obtaining a substantial percentage of the signatures was sufficient to invalidate the designating petition as a whole. Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.